             Case 1:19-cv-00582-DLF Document 1 Filed 03/04/19 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                )
 ALLIED PROGRESS,                               )
 1875 Connecticut Avenue NW, 10th Floor         )
 Washington, DC 20009-6046                      )
                                                )
                                     Plaintiff, )
                                                )
 v.                                             )          Case No. 19-cv-0582
                                                )
 CONSUMER FINANCIAL                             )
 PROTECTION BUREAU,                             )
 1700 G Street NW                               )
 Washington, DC 20552                           )
                                                )
                                   Defendant. )
                                                )

                                          COMPLAINT

       1.       Plaintiff Allied Progress brings this action against the Consumer Financial

Protection Bureau under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive

relief to compel compliance with the requirements of FOIA.

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.       Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.       Because Defendant has failed to comply with the applicable time-limit provisions

of FOIA, Allied Progress is deemed to have exhausted its administrative remedies pursuant to 5

U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from




                                                 1
            Case 1:19-cv-00582-DLF Document 1 Filed 03/04/19 Page 2 of 9



continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                            PARTIES

       5.      Plaintiff Allied Progress is a consumer watchdog organization that uses research,

including FOIA requests, to hold federal government officials accountable for the undue

influence of financial industry interests on government activities and decisions. Allied Progress

is primarily engaged in disseminating information to the public and uses the information

gathered from public records requests to educate the public through reports, press releases, and

other media. Allied Progress makes information it gathers available on its public website. Allied

Progress is located in Washington, D.C.

       6.      Defendant the Consumer Financial Protection Bureau (CFPB) is an agency of the

federal government within the meaning of 5 U.S.C. § 552(f)(1). CFPB has possession, custody,

and control of the records that Allied Progress seeks.

                                   STATEMENT OF FACTS

       7.      On September 26, 2018, The Washington Post reported that CFPB official Eric

Blankenstein, a political appointee who was brought on to lead CFPB’s Supervision,

Enforcement and Fair Lending division, expressed controversial views on a blog related to racial

slurs and hate crimes. The FOIA requests at issue seek information that would shed light on how

CFPB officials responded to reports of Mr. Blankenstein’s comments and what actions they took

to ensure that the views he expressed do not affect agency policy.

       8.      On October 4, 2018, Allied Progress submitted four FOIA requests to CFPB (the

“October 4th FOIA Requests”).

       9.      The first request sought:

               [A]ll emails sent by, to, or carbon copying (“CC”) the following
               officials from September 24, 2018, through September 28, 2018:


                                                 2
  Case 1:19-cv-00582-DLF Document 1 Filed 03/04/19 Page 3 of 9



         •   Eric Blankenstein
         •   John Czwartacki

10.   The second request sought:

      [C]ertain emails that were sent by, sent to, or carbon copied
      (“CC”) the following officials from September 29, 2018, through
      the date this request is processed:

         •   Eric Blankenstein
         •   John Czwartacki

      Specifically, [Allied Progress requests] all emails from these
      officials during this time period that contain any of the following
      keywords:

         •   “Blankenstein”
         •   “Eric”
         •   “discrimination”
         •   “tone and framing”
         •   “zero tolerance”
         •   “racial”
         •   “racist”
         •   “hate crimes”
         •   “hate speech”
         •   “birther”
         •   “egb3r”
         •   “Two Guys Chatting”

11.   The third request sought:

      [C]ertain emails that were sent by, sent to, or carbon copied
      (“CC”) the following officials from September 24, 2018, through
      the date this request is processed:

         •   Mick Mulvaney
         •   Kirsten Sutton Mork
         •   Patrice Ficklin
         •   Christopher D’Angelo

      Specifically, [Allied Progress requests] all emails from these
      officials during this time period that contain any of the following
      keywords:

         •   “Blankenstein”
         •   “Eric”


                                        3
         Case 1:19-cv-00582-DLF Document 1 Filed 03/04/19 Page 4 of 9



                 •   “discrimination”
                 •   “tone and framing”
                 •   “zero tolerance”
                 •   “racial”
                 •   “racist”
                 •   “hate crimes”
                 •   “hate speech”
                 •   “birther”
                 •   “egb3r”
                 •   “Two Guys Chatting”

       12.    The fourth request sought:

              [A]ll emails sent by, sent to, or carbon copying (“CC”) any
              employee within the Office of Fair Lending and Equal Opportunity
              between September 24, 2018, and the date this request is
              processed, which contain any of the following keywords:

                 •   “Blankenstein”
                 •   “Eric”
                 •   “discrimination”
                 •   “tone and framing”
                 •   “zero tolerance”
                 •   “racial”
                 •   “racist”
                 •   “hate crimes”
                 •   “hate speech”
                 •   “birther”
                 •   “egb3r”
                 •   “Two Guys Chatting”

       13.    On October 5, 2018, Allied Progress submitted a fifth FOIA request to CFPB (the

“October 5th FOIA Request”), seeking:

              [A]ll emails from any CFPB employee sent in reply (including all
              forwarded emails) to the following emails sent by CFPB officials:

                 •   Subject: “My thoughts” (sent by Patrice Ficklin on
                     September 28, 2018)
                 •   Subject: “Message to my colleagues” (sent by Eric
                     Blankenstein on October 1, 2018)
                 •   Subject: “Update from the Acting Director” (sent by Mick
                     Mulvaney on October 2, 2018)




                                              4
            Case 1:19-cv-00582-DLF Document 1 Filed 03/04/19 Page 5 of 9



       14.     By email dated October 11, 2018, CFPB acknowledged Allied Progress’s October

4th FOIA Requests, aggregating the four requests and assigning them one tracking number,

BCFP-2019-0013-F. CFPB also indicated that “[d]ue to the anticipated volume, [it would]

invoke a 10-day extension for your request, as allowed by 5 U.S.C. § 552(a)(6)(B).”

       15.     Allied Progress responded to CFPB’s email on October 12, 2018, clarifying what

Allied Progress perceived to be a misunderstanding of the requests by CFPB in its October

11, 2018 email, and offering to provide any further clarification CFPB may request.

       16.     On November 15, 2018, CFPB emailed Allied Progress, providing initial

information on the volume of potentially responsive records, and requesting that Allied Progress

email or call to discuss narrowing their requests.

       17.     While CFPB had not separately acknowledged Allied Progress’s October 5th

FOIA Request, CFPB’s November 15, 2018 email referred to searches CFPB ran seeking records

potentially responsive to that request, confirming CFPB’s receipt of the October 5th FOIA

Request and aggregation of that request with the October 4th FOIA Requests under tracking

number BCFP-2019-0013-F.

       18.     Allied Progress made multiple attempts, starting on December 6, 2018, and

continuing into January 2019, to contact CFPB by phone and email to discuss the five FOIA

requests.

       19.     Allied Progress received no response from CFPB to its phone calls or emails,

except for automated email replies, until February 13, 2019, when CFPB emailed Allied

Progress, acknowledging the agency’s delayed response, and asking for “info/clarification on the

request.”

       20.     Allied Progress responded by email on February 15, 2019, offering to prioritize

and narrow in part its requests.



                                                 5
          Case 1:19-cv-00582-DLF Document 1 Filed 03/04/19 Page 6 of 9



        21.    Allied Progress has received no further communication from CFPB regarding the

October 4th FOIA Requests or the October 5th FOIA Request.

                                Exhaustion of Administrative Remedies

        22.    As of the date of this complaint, Defendant has failed to (a) notify Allied Progress

of any determination regarding its FOIA requests, including the scope of any responsive records

Defendant intends to produce or withhold and the reasons for any withholdings; or (b) produce

the requested records or demonstrate that the requested records are lawfully exempt from

production.

        23.    Through Defendant’s failure to respond to Allied Progress’s FOIA requests within

the time period required by law, Allied Progress has constructively exhausted its administrative

remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
                Failure to Conduct Adequate Search for Responsive Records

        24.    Allied Progress repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

        25.    Allied Progress properly requested records within the possession, custody, and

control of CFPB.

        26.    CFPB is an agency subject to FOIA and must therefore make reasonable efforts to

search for requested records.

        27.    CFPB has failed to promptly review agency records for the purpose of locating

those records that are responsive to Allied Progress’s FOIA requests.

        28.    CFPB’s failure to conduct an adequate search for responsive records violates

FOIA.




                                                 6
             Case 1:19-cv-00582-DLF Document 1 Filed 03/04/19 Page 7 of 9



       29.      Plaintiff Allied Progress is therefore entitled to injunctive and declaratory relief

requiring Defendant to promptly make reasonable efforts to search for records responsive to

Allied Progress’s FOIA requests.

                                        COUNT II
                            Violation of FOIA, 5 U.S.C. § 552
                  Wrongful Withholding of Non-Exempt Responsive Records

       30.      Allied Progress repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       31.      Allied Progress properly requested records within the possession, custody, and

control of CFPB.

       32.      CFPB is an agency subject to FOIA and must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       33.      Defendant is wrongfully withholding non-exempt agency records requested by

Allied Progress by failing to produce non-exempt records responsive to its FOIA requests.

       34.      Defendant is wrongfully withholding non-exempt agency records requested by

Allied Progress by failing to segregate exempt information in otherwise non-exempt records

responsive to Allied Progress’s FOIA requests.

       35.      Defendant’s failure to provide all non-exempt responsive records violates FOIA.

       36.      Plaintiff Allied Progress is therefore entitled to declaratory and injunctive relief

requiring Defendant to promptly produce all non-exempt records responsive to its FOIA requests

and provide indexes justifying the withholding of any responsive records withheld under claim

of exemption.




                                                  7
         Case 1:19-cv-00582-DLF Document 1 Filed 03/04/19 Page 8 of 9



                                   REQUESTED RELIEF

WHEREFORE, Allied Progress respectfully requests the Court to:

      (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

          records responsive to Allied Progress’s FOIA requests;

      (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

          date as the Court deems appropriate, any and all non-exempt records responsive to

          Allied Progress’s FOIA requests and indexes justifying the withholding of any

          responsive records withheld under claim of exemption;

      (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

          responsive to Allied Progress’s FOIA requests;

      (4) Award Allied Progress the costs of this proceeding, including reasonable attorneys’

          fees and other litigation costs reasonably incurred in this action, pursuant to 5 U.S.C.

          § 552(a)(4)(E); and

      (5) Grant Allied Progress such other relief as the Court deems just and proper.



Dated: March 4, 2019                                Respectfully submitted,

                                                    /s/ Elizabeth France
                                                    Elizabeth France
                                                    D.C. Bar No. 999851

                                                    /s/ Katherine M. Anthony
                                                    Katherine M. Anthony
                                                    MA Bar No. 685150*
                                                    Pro hac vice motion to be submitted

                                                    /s/ John E. Bies
                                                    John E. Bies
                                                    D.C. Bar No. 483730

                                                    AMERICAN OVERSIGHT
                                                    1030 15th Street NW, B255
                                                    Washington, DC 20005


                                                8
Case 1:19-cv-00582-DLF Document 1 Filed 03/04/19 Page 9 of 9



                                 (202) 897-4213
                                 beth.france@americanoversight.org
                                 katherine.anthony@americanoversight.org
                                 john.bies@americanoversight.org

                                 *Member of the MA bar only; practicing in the
                                 District of Columbia under the supervision of
                                 members of the D.C. Bar while application for
                                 D.C. Bar membership is pending.

                                 Counsel for Plaintiff Allied Progress




                             9
